Citation Nr: 0613813	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cardiovascular disease.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from November 1966 to October 
1968.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

The Board remanded this issue in April 2005 for further 
development.  


FINDINGS OF FACT

1.	The preponderance of the medical evidence indicates that 
the veteran has current heart and periodontal disorders.  

2.	The veteran is not currently service connected for heart 
or periodontal disorders.  

3.	The veteran's heart disorder is not related to service.  


CONCLUSIONS OF LAW

1.	The veteran's heart disorder was not incurred in or 
aggravated by active service, nor may it be presumed to be 
related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.	The veteran's heart disorder is not proximately due to, 
the result of, or aggravated by a service-connected disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310(a), 
3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a heart 
disorder.  In the interest of clarity, the Board will 
initially discuss whether the issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, VA satisfied VCAA notification 
requirements in a letter from the RO dated in October 2001.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this letter, 
the RO informed the veteran of the evidence needed to 
substantiate his claim and requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  In this 
letter, the RO advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his service connection claim.  And in this 
letter, the RO provided notification to the veteran before 
adjudicating his claim in June 2002.  See Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes that the RO did not provide the veteran with 
information regarding disability ratings and effective dates 
for the award of benefits.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).  Nevertheless, despite 
the inadequate notice provided to the veteran on these two 
matters, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records pertaining 
to the veteran's claim, and there is no indication in the 
record that other relevant records are outstanding.  
Moreover, VA afforded the veteran VA compensation examination 
for his claim.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection 

The veteran claims that dental problems he claims to have 
incurred during active service caused him to experience a 
heart disorder.  He claims that he should be entitled to 
service connection for this heart disorder.  For the reasons 
set forth below, the Board disagrees with the veteran's 
claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The record demonstrates that the veteran has experienced a 
heart disorder since the 1990s.  An October 2005 private 
medical opinion noted the veteran's "well documented 
coronary artery disease, having undergone three interventions 
in the first 5 months of 1995, for multi-level coronary 
artery disease."  And a May 2005 VA compensation examiner 
noted that, in the early 1990s, the veteran developed angina 
and was treated with catheterization, angiography, 
angioplasty, and stent placement.  The record also 
demonstrates that the veteran currently has periodontal 
disease.  VA treatment records show that the veteran has been 
diagnosed with severe periodontal disease since April 1980.  

However, the veteran has not been service connected for 
periodontal disease, which he claims is the cause of his 
heart disorder.  See 38 C.F.R. § 3.381 (2005).  As such, any 
service connection claim based on his periodontal disorder 
must necessarily fail.  38 C.F.R. § 3.310(a).  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).   

The Board has reviewed the several articles of record 
suggesting a possible link between periodontal disease and 
heart disorders.  And the Board has reviewed the October 2005 
private medical opinion, in which the veteran's private 
physician supports the veteran's contention that his 
periodontal disease relates to his heart disease.  The Board 
does not dispute the medical factors noted in the articles 
and opinion, particularly the theory that periodontal disease 
may relate to heart disease.  Whether this is true or not is 
a medical determination not within the Board's purview.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  But, as the 
Board found in its April 2005 decision, the veteran is not 
service connected for periodontal disease.  See 38 C.F.R. § 
3.381.  As such, he cannot now claim service connection for a 
heart disorder relying on his periodontal disease, even if 
the theory of pathology expounded by the articles and 
espoused by his physician were true.   

Moreover, the Board finds that the record would not support a 
finding of direct service connection for a heart disorder 
either.  

As noted, the record shows the presence of a current heart 
disorder - so this evidence would satisfy the first element 
of Pond, which requires evidence of a current disability for 
a direct service connection finding.  Pond, 12 Vet. App. at 
346.  But the second and third elements of Pond would be 
unestablished here.  

The second element of Pond would be unestablished because 
there is no evidence of a heart disorder in service, or 
within one year of the veteran's discharge from service.  See 
38 C.F.R. 3.303, 3.307, 3.309 (2005) (service connection may 
be awarded where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has the condition).  In this 
regard, the Board notes that the veteran has claimed that a 
service medical record shows that he experienced chest pain 
during active service.  But the Board also notes the May 2005 
VA examiner's analysis of this record, and his opinion that 
the record actually reported the veteran without chest pain.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (the Board 
must rely primarily on medical professionals, and not lay 
persons, when determining matters of medical etiology and 
diagnosis).  Even more significantly, as the veteran admitted 
during his December 2004 Board hearing, he did not develop 
heart problems until 1994 to 1995, over 25 years following 
his discharge from active service.  See 38 C.F.R. § 3.303(b) 
(if there is no evidence of a chronic condition during 
service or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim).  

And the third element of Pond would be unestablished here 
because the record lacks medical nexus evidence or opinion 
connecting the current heart disorder to service.  The 
evidence actually indicates the opposite.  While the October 
2005 private medical opinion does not comment on whether the 
veteran's heart disease was directly incurred by service, the 
May 2005 VA examiner did comment, and in doing so found 
service unrelated to the current heart disorder.  Pond, 12 
Vet. App. at 346.   

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


